      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 1 of 60




                      UNITED STATES DISTRICT COURT

                    NORTHERN DISTRICT OF NEW YORK

_________________                      CASE NO. 5:21-cv-00921 (GLS/ATB)
BRANDON HANKS, AND OTHER
SIMILARLY SITUATED INDIVIDUALS,        COMPLAINT FOR DAMAGES

              PLAINTIFF,               A. FEDERAL CLAIMS
vs.                                         1. TITLE VII VIOLATIONS, RACE
                                               DISCRIMINATION,
CITY OF SYRACUSE, KENTON                       HARASSMENT, RETALIATION
BUCKNER, IN HIS INDIVIDUAL                     & HOSTILE WORK
CAPACITY; DEPUTY CHIEF RICHARD                 ENVIRONMENT;
TRUDELL, IN HIS INDIVIDUAL CAPACITY;        2. MONELL CLAIM AGAINST
DEPUTY CHIEF JOSEPH CECILE, IN HIS             CITY OF SYRACUSE (42 U.S.C. §
INDIVIDUAL CAPACITY; POLICE                    1983);
OFFICERS, CAPTAIN TIMOTHY GAY, IN           3. 42 U.S.C. § 1981 VIOLATIONS,
HIS INDIVIDUAL CAPACITY; COLIN                 RACIAL HARASSMENT,
HILLMAN, IN HIS INDIVIDUAL                     DISCRIMINATION &
CAPACITY; DEREK MCGORK, IN HIS                 RETALIATION;
INDIVIDUAL CAPACITY; WILLIAM                4. 42 U.S.C. § 1983 VIOLATIONS,
KITTELL, IN HIS INDIVIDUAL CAPACITY;           FIRST AMENDMENT;
ANOTHONY FIORINI, IN HIS INDIVIDUAL         5. 42 U.S.C. § 1983 VIOLATIONS,
CAPACITY; DAVID METZ, IN HIS                   FOURTH AMENDMENT
INDIVIDUAL CAPACITY; SHAWN HAUCK,              VIOLATIONS INVASION OF
IN HIS INDIVIDUAL CAPACITY; SUSAN              PRIVACY;
IZZO, IN HER INDIVIDUAL CAPACITY;           6. 42 U.S.C. 1983 VIOLATIONS,
ANN CLARK, IN HER INDIVIDUAL                   FOURTEENTH AMENDMENT
CAPACITY; BRANDON FOUGNIER, IN HIS             VIOLATIONS;
INDIVIDUAL CAPACITY; and Does 1-100;        7. 42 U.S.C. 1981 VIOLATIONS,
                                               DEPRIVATION OF RIGHT TO
              DEFENDANT(S).                    CONTRACT;
                                            8. 42 U.S.C. 1985 VIOLATIONS,
                                               CONSPIRACY;
                                            9. 42 U.S.C. 1986 VIOLATIONS,
                                               FAILURE TO PROTECT
                                               CONSTITUTIONAL RIGHTS

                                       B. STATE CLAIMS
                                            10. N.Y.S. EXC. LAW § 296
                                                VIOLATIONS -
                                                DISCRIMINATION,
                                                HARASSMENT, RETALIATION
                                                & HOSTILE WORK
                                                ENVIRONMENT;



COMPLAINT FOR BRANDON HANKS                                                1
       Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 2 of 60




                                                          11. INTENTIONAL INFLICTION OF
                                                              EMOTIONAL DISTRESS;
                                                          12. NEGLIGENT INFLICTION OF
                                                              EMOTIONAL DISTRESS;
                                                          13. NEGLIGENT TRAINING,
                                                              DISCIPLINE, RETENTION, AND
                                                              SUPERVISION;
                                                          14. SLANDER;
                                                          15. LIBEL;
                                                          16. DEFAMATION PER SE;
                                                          17. RESPONDEAT SUPERIOR;

                                                              VIOLATION OF FEDERAL 1980
                                                              CONSENT DECREE;

                                                              VIOLATION OF MAYOR
                                                              WALSH’S EXECUTIVE ORDER
                                                              OF 2020;

                                                          JURY TRIAL DEMANDED


                                       I.   INTRODUCTION

       1.      DEFENDANTS, and each of them, agreed, conspired, and took overt acts

preventing the promotion of Officer Brandon Hanks, with an award-winning reputation for

policing, under the knowingly false and contrived assertions, Inter Alia, that Officer Hanks was

“gang affiliated,” a “narcotics trafficker,” and listens to “rap music.”

       2.      Despite a long and entrenched history of racially discriminatory policing carried

out by the Syracuse Police Department (“SPD”) whose brunt has been predominantly born by the

African American citizens of the CITY OF SYRACUSE, those same discriminatory and racist

tendencies have now been directed inward at one of the Department’s own. Having grown up in

Syracuse and having experienced firsthand the SPD’s oppressive and disparate treatment directed

at his African American peers and community, PLAINTIFF BRANDON HANKS, rather than

carry forth a scorn and disdain for the Department and policing in general, sought out a career in

policing in order to model a more just and affirming role that the Department could play in the

COMPLAINT FOR BRANDON HANKS                                                                     2
       Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 3 of 60




lives of its citizens. As a police officer with the SPD, PLAINTIFF BRANDON HANKS engaged

in creative strategies to assist in redirecting the young people in Syracuse to a life of service and

contribution rather than a life of crime. Nevertheless, the achievements that PLAINTIFF

BRANDON HANKS made in this regard were not fully shared by his peers and supervisors in the

Department but instead, wholly conflicted with the Department and CITY OF SYRACUSE’s

custom, practice and policy of perceiving and disparately treating the African American

community under racialized terms as criminals and undeserving of the rights endowed them under

state, federal and constitutional law.

       3.      PLAINTIFF BRANDON HANKS’ success in garnering the respect and

acknowledgment of his positive contributions to the community were far too much for his peers at

the SPD who, as predominantly European American, were adamantly opposed to PLAINTIFF

BRANDON HANKS’ joining the ranks of the coveted, all European American SPD Gang

Violence Taskforce. Rather than championing one of their own who was excelling in his police

work, PLAINTIFF BRANDON HANKS’ peers affirmatively sought to derail his promotion to the

Taskforce by conjuring and fabricating evidence to show that he too, merely on account of his

race, was but a criminal and gang member who was merely hiding behind his SPD badge and

uniform. It is with the intention to not only redress the egregious and deeply disheartening harms

that PLAINTIFF BRANDON HANKS incurred at the hands of his peers in uniform and his

employer, the CITY OF SYRACUSE, but to also to shine a light on the SPD and CITY OF

SYRACUSE’s pervasive and unrelenting discriminatory and downright racist proclivities and

actions directed at the African American community of Syracuse, New York.

       4.      PLAINTIFF BRANDON HANKS, by his attorneys, CHARLES A. BONNER of

the LAW OFFICES OF BONNER & BONNER, and JESSE RYDER of the RYDER LAW FIRM,




COMPLAINT FOR BRANDON HANKS                                                                        3
          Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 4 of 60




respectfully allege, on behalf of himself and others similarly situated, upon facts, evidence, and

upon information and belief, as follows:

          5.    This is an action for legal and equitable relief to redress DEFENDANTS’ unlawful

discrimination and harassment based on race and retaliation against PLAINTIFF BRANDON

HANKS when performing his entrusted role as a police officer for the Syracuse Police Department.

This action seeks economic and non-economic damages, as well as declaratory and injunctive

relief.

          6.    PLAINTIFF BRANDON HANKS seeks declaratory and injunctive relief to

eliminate the effects of DEFENDANTS’ past and present racial discrimination and to prevent such

discrimination from continuing to adversely affect not only his life and career as a police officer

with the SPD, but also the CITY OF SYRACUSE’s African American community. PLAINTIFF

BRANDON HANKS requests this Court to require DEFENDANTS to affirmatively restructure

their work environment to eliminate all forms of discrimination and to create an equitable

promotion selection procedure, as well as providing training and other terms and conditions of

employment in strict compliance with State and Federal equal protection under the law and

DEFENDANTS’ compliance with the existing Consent Decree of 1980. PLAINTIFF BRANDON

HANKS seeks damages, including back-pay, front-pay; and the following:

                A.     Economic loss, including lost wages, lost benefits, pharmacy bills,
                       medical bills, and other economic loss which can be quantified when
                       ascertained.
                B.     Non-economic loss, including, but not limited to, pain, anxiety,
                       inconvenience, mental distress, emotional distress, loss of
                       enjoyment of life, humiliation, fear, discomfort, spiritual injury,
                       damage to health image, damage to self-image, damage to career,
                       suffering and misery.
                C.     Punitive damages against Individual Defendants.
                D.     Attorney fees and costs.



COMPLAINT FOR BRANDON HANKS                                                                      4
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 5 of 60




       7.      PLAINTIFF BRANDON HANKS also seeks punitive damages against Individual

Defendants and request a jury trial pursuant to 42 U.S.C § 1981. Furthermore, PLAINTIFF

BRANDON HANKS seeks attorneys’ fees and costs pursuant to 42 U.S.C.§§ 1983, 1988; and

other equitable remedies necessary to fully redress his harms.


                             II.    JURISDICTION AND VENUE

       8.      Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1343(a)(3) and 1343(a)(4),

and 42 U.S.C. § 2000e-5; and 42 U.S.C. § 12117(a) and 12203, which incorporates by reference

Sections 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-5(f)(1)

and (3), Section 102 of the Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a and the "Civil

Rights Act of 1866," as amended by § 101 of the "Civil Rights Act of 1991," and codified at 42

U.S.C. § 1981; N.Y. Exec Law §§ 296(1)(a)(e)(h) and 296(7); and N.Y. Exec. Law, art. 15

("Human Rights Law").

       9.      Venue is proper in this judicial district because the unlawful employment practices

alleged herein below were committed by the DEFENDANTS within Onondaga County, State of

New York. Venue is proper pursuant to 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000e-5.

                                        III.   PARTIES

       10.     PLAINTIFF BRANDON HANKS is an African American male citizen of the

United States over the age of nineteen (19) years and is a resident citizen of Onondaga County and

the State of New York.

       11.     Defendant CITY OF SYRACUSE POLICE DEPARTMENT is a division of the

CITY OF SYRACUSE, a governmental organization of the State of New York.

       12.     DEFENDANTS’ TIMOTHY GAY, COLIN HILLMAN, DEREK MCGORK,

WILLIAM KITTELL, ANOTHONY FIORINI, DAVID METZ, SHAWN HAUCK, SUSAN



COMPLAINT FOR BRANDON HANKS                                                                      5
       Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 6 of 60




IZZO, ANN CLARK, and BRANDON FOUGNIER (“DEFENDANT OFFICERS”) are “Persons”

officers employed by Defendant CITY OF SYRACUSE as police officers.

       13.     At all times relevant to this action, Defendant CITY OF SYRACUSE is the

employer of the PLAINTIFF within the meaning of 42 U.S.C. §1981 and of 42 U.S.C. § 2000e(a)

and (b).

       14.     Defendants CHIEF KENTON BUCKNER, DEPUTY CHIEF JOSEPH CECILE,

and DEPUTY CHIEF RICHARD TRUDELL are managing agents and supervisors of PLAINTIFF

BRANDON HANKS, as well as Defendant Officers at all times relevant to this action.

                                  IV.    DOE DEFENDANTS

       15.     PLAINTIFF BRANDON HANKS does not know the true names and capacities,

whether individual, corporate, associate, or otherwise of DEFENDANT Does 1 through 100

inclusive, and therefore sues these DEFENDANTS by such fictitious names. PLAINTIFF

BRANDON HANKS will amend his complaint to allege their true names and capacities when this

has been ascertained.

       16.     At all times relevant to this action, PLAINTIFF BRANDON HANKS is an

employee of CITY OF SYRACUSE and was rightfully attempting to comply with and enforce the

terms of contract(s), including the Consent Decree of 1980, regarding his employment. At all times

relevant to this action, CITY OF SYRACUSE has employed at least fifteen (15) or more

employees.

              V.    EXHAUSTION OF ADMINISTRATIVE PREREQUISITES

       17.     PLAINTIFF BRANDON HANKS pursues claims against the DEFENDANTS

under both Title VII and 42 U.S.C. §1981, and for New York State Law Claims. PLAINTIFF

BRANDON HANKS has met all administrative conditions precedent for the filing of this case

with respect to state claims having filed a notice-of-claim on or about June 23, 2021. With respect


COMPLAINT FOR BRANDON HANKS                                                                      6
         Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 7 of 60




to his Title VII claim, PLAINTIFF BRANDON HANKS has timely filed a charge of

discrimination with the EEOC and received his right-to-sue letter on or about July 28, 2021, See

Exhibit 1.

                                  VI.     STATEMENT OF FACTS

          18.     PLAINTIFF BRANDON HANKS, at all relevant times, is an employee of

Defendant CITY OF SYRACUSE.

          19.     PLAINTIFF BRANDON HANKS has been employed as a Syracuse Police Officer

for approximately four (4) years. He has received multiple awards and commendations from the

Mayor of Syracuse, NAACP and the Defendant CITY OF SYRACUSE for his commitment to

professionalism and community relations. During the Summer of 2019, PLAINTIFF BRANDON

HANKS initiated a community outreach program, known as “Pull Up Challenge,” wherein Officer

Hanks posed a challenge to individual young people of Syracuse to play a game of one-on-one

basketball against him while he is dressed in his full police uniform. If the young person wins,

they would receive a free pair of sneakers while if they lose, they must perform pushups.

PLAINTIFF BRANDON HANKS recruited NBA star, Rajon Rondo, to participate in this outreach

program by donating twenty-five (25) pairs of sneakers.1




1
    https://www.youtube.com/watch?v=YjbbB0ilCP8


COMPLAINT FOR BRANDON HANKS                                                                   7
       Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 8 of 60




       20.     PLAINTIFF BRANDON HANKS has received national recognition for his

progressive approach to policing and to his commitment to his community, including receiving the

Mayor’s Achievement Award. PLAINTIFF BRANDON HANKS is currently employed as a

Police Officer assigned to the Gun Violence Suppression Detail and is the only African American

in this unit. Due to his high level of performance, his direct supervisor Lieutenant Donald Patti,

has recommended him for a transfer to a more prestigious position as a member of the Gang

Violence Taskforce. As a very driven and committed police officer, PLAINTIFF BRANDON

HANKS perceived this as an opportunity to advance his career. In response to his pending

promotion, DEFENDANTS DEPUTY CHIEF RICHARD TRUDELL, TIMOTHY GAY, COLIN

HILLMAN, DEREK MCGORK, WILLIAM KITTELL, ANOTHONY FIORINI, DAVID METZ,

and SHAWN HAUCK, entered into a conspiracy to deprive PLAINTIFF BRANDON HANKS of

this career advancement. There are currently no African American members of the Gang Violence

Taskforce and the DEFENDANTS have taken extraordinary steps to deprive PLAINTIFF

BRANDON HANKS of this promotion by engaging in a racially motivated campaign to destroy

his career by publishing a memorandum that included falsehoods based upon the fabrication of

results derived from an unjustified and constitutionally infirm covert surveillance campaign.

       21.     In furtherance of their conspiracy, DEFENDANTS’ DEPUTY CHIEF TRUDELL,

TIMOTHY GAY, COLIN HILLMAN, DEREK MCGORK, WILLIAM KITTELL, ANOTHONY

FIORINI, DAVID METZ, and SHAWN HAUCK informed BRANDON HANKS they were

initiating a surveillance campaign that would monitor his whereabouts and communications on

account of their fabricated and unfounded claim that a gang had placed a ‘hit’ on his life.

DEFENDANTS knew at all times that such was a rouse in order to permit them to conjure

incriminatory evidence that they would use to not only undermine BRANDON HANKS’

promotion to Gang Violence Taskforce, but to destroy his career as a police officer in its entirety.

COMPLAINT FOR BRANDON HANKS                                                                       8
       Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 9 of 60




DEFENDANTS fallacious and racially motivated published memorandum is attached hereto as

Exhibit 2.

        22.      DEFENDANTS, and each of them, maintained discriminatory hiring practices to

avoid hiring minorities. The CITY OF SYRACUSE, as well as SPD’s leadership, including

DEFENDANTS CHIEF BUCKNER and DEPUTY CHIEF TRUDELL have perpetuated such

practices despite the CITY OF SYRACUSE still being a party to a March 27, 1980 consent decree

with the U.S. Department of Justice, mandating DEFENDANT CITY OF SYRACUSE to

affirmatively correct its police department’s exceedingly racially disparate staffing with an almost

complete absence of African American police officers despite that population comprising 30% of

the citizens of Syracuse. As of June 26, 2020: “Black officers still represent just 9% of a police

force that is 30% Black…” “Of the 109 new officers sworn in since 2018, only 14 — or 12.8% —

have been African American, according to data the police department presented Thursday. Despite

a 40-year-old federal consent decree….”2 Upon information and belief, as of the date of this

lawsuit, the SPD employs approximately Four Hundred and Twenty police officers only a mere

Fifteen are African American, which represents 3.5%. This is a violation of the 1980 Consent

Decree mandating that the number of African American officers mirror the African American

population in Syracuse which is approximately 30%. In order to comply with the federal mandate

of 1980, the SPD must hire and maintain a minimum of approximately One Hundred and Twenty-

Six African American police officers. The SPD has failed to carry out their mandated duty since

the inception of the Consent Decree of 1980. Officer Brandon Hanks hereby requests a Declaratory




2
 https://www.syracuse.com/news/2020/06/syracuse-looks-to-hire-more-black-police-but-this-is-not-a-very-popular-
profession-chief-says.html


COMPLAINT FOR BRANDON HANKS                                                                                   9
        Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 10 of 60




Judgment commanding the SPD to immediately comply with the federal mandate “with all

deliberate speed.”3

         23.      On March 27, 1980, the City of Syracuse entered into a Consent Decree with the

Federal Government concerning, among other things, the racial disparity within the Syracuse

Police Department. The Consent Decree, ¶ 13 states, in part:

                  Subject to the provisions of this decree, the City desires to and shall consider

         applications for employment in the fire and police departments from any person

         who meets the applicable criteria for any given position without regard to such

         person’s race or sex… (A copy the Consent Decree of March 27, 1980 is attached

         hereto as Exhibit 3.)

         24.      Similarly, despite wholly ignoring the terms of its May 27, 1980 Consent Decree

by persisting in its racially disparate hiring and promotion practices, the SPD, in response to the

murder of George Floyd, and the ensuing massive response to its blatant and unyielding racist

underpinnings, on June 19, 2020, CITY OF SYRACUSE Mayor Ben Walsh executed an Executive

Order addressing, among other things, the racial disparity in the City of Syracuse Police

Department. Among other provisions, including the spirit of the existing Executive Order, ¶ 14

states the SPD shall:

         25.      Continue to review and upgrade the department’s recruitment, screening, and hiring

practices, with an aim to increase the diversity of the department’s membership. (A copy of this

Executive Order is attached hereto as Exhibit 4.)




   3
       Brown v. Bd. of Educ., 347 U.S. 483, (1954).



COMPLAINT FOR BRANDON HANKS                                                                          10
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 11 of 60




       26.     Despite the Consent Decree and the Executive Order, and more commensurate with

the reality of the lack of representation of African Americans in the SPD, PLAINTIFF BRANDON

HANKS is the only African American working as a member of the Gun Violence Suppression

Detail. Further, there are currently no African American members on the Gang Violence

Taskforce, who are all European Americans.

       27.     While his transfer to the exclusively all European American Gang Violence

Taskforce was pending, DEFENDANTS actively engaged in a scheme that was intentionally

directed at undermining and ‘railroading’ PLAINTIFF BRANDON HANKS’ appointment to the

Gang Violence Taskforce. The scheme entailed scouring PLAINTIFF BRANDON HANKS’

social media accounts, as well as surreptitious surveillance of his personal life, with the concerted

aim of locating anything that could serve as an impediment to his appointment. DEFENDANTS

concocted and fabricated a false record that would deprive PLAINTIFF BRANDON HANKS of

advancing his career by serving on the Taskforce. As part of DEFENDANTS’ conspiracy and

scheme, DEFENDANT DEPUTY CHIEF RICHARD TRUDELL ordered DEFENDANT

CAPTAIN GAY to conduct a bogus investigation of PLAINTIFF BRANDON HANKS.

       28.     DEFENDANT DEPUTY CHIEF RICHARD TRUDELL’s racist proclivities were

unconcealed and publicly manifested, when in the past, he had been blatantly forthcoming as to

his racist views by unashamedly admitting on record that he irremissibly uses the terms ‘niggers’

to connote African Americans and ‘spics’ for Hispanic Americans:




COMPLAINT FOR BRANDON HANKS                                                                       11
    Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 12 of 60




COMPLAINT FOR BRANDON HANKS                                              12
    Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 13 of 60




COMPLAINT FOR BRANDON HANKS                                              13
    Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 14 of 60




COMPLAINT FOR BRANDON HANKS                                              14
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 15 of 60




       See Attached hereto, as Exhibit 5, is a true and correct copy of the Deposition Transcript

       of Richard Trudell, dated, June 24, 2011.

       29.     Based upon the elicit surveillance and investigation ordered by DEFENDANT

DEPUTY CHIEF RICHARD TRUDELL and carried out by DEFENDANT OFFICERS, on or

about April 8, 2021, Captain TIMOTHY GAY published an internal memorandum whereby he

falsely accused PLAINTIFF BRANDON HANKS, Inter Alia, of the following: “association with

known gang members-felony and RICO…,” associated with “gang members, convicted criminals,

narcotics trafficking…,” affiliated with local gangs and involved in gang violence, being a

passenger in a vehicle with known gang members during a traffic stop, and most egregiously, in

uniform while listening to “rap music.” DEFENDANTS have all conspired to deprive PLAINTIFF

BRANDON HANKS of his rightful advancement within the Police Department based upon his

race and upon malicious accusations that were completely and utterly manufactured for such

purpose. Attached hereto as Exhibit 2 is a true and correct copy of DEFENDANT CAPTAIN

GAY’s Memorandum.

       30.     As the above allegations make plain, PLAINTIFF BRANDON HANKS has been

treated less favorably than similarly situated European American employees with respect to the

terms and conditions of his employment, i.e., a denial of promotional and training opportunities.

DEFENDANT CITY OF SYRACUSE has disparately treated PLAINTIFF BRANDON HANKS

by applying its policies and rules in a constitutionally prohibited fashion by explicitly treating

PLAINTIFF BRANDON HANKS in a less favorable manner than his similarly situated European

American Caucasian colleagues. Such application of the CITY OF SYRACUSE’s long standing

policy, practice and custom has resulted in the withholding of training and promotional

opportunities to PLAINTIFF BRANDON HANKS, as well as the residual enhancements in his

pay structure and overall prestige.

COMPLAINT FOR BRANDON HANKS                                                                    15
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 16 of 60




       31.     Throughout PLAINTIFF BRANDON HANKS’ employment, he has experienced

and witnessed other African American employees subjected to retaliation and discriminatory

treatment, including diminished opportunities with respect to training and promotion. In

affirmatively perpetuating such policy, practice and custom, DEFENDANTS have persistently and

intentionally failed to take remedial actions to stop and prevent such unlawful conduct.

       32.     The evidence adduced above, as well as the applicable law, the 1980 DOJ Consent

Decree and June 2020 Executive Order demonstrate that DEFENDANTS owed a specific duty to

BRANDON HANKS and to other African Americans, as well as other protected classifications to

address their long-standing discriminatory employment policies. Despite such specific duties, the

CITY OF SYRACUSE and DEFENDANT CHIEF BUCKNER, through DEFENDANTS

DEPUTY CHIEF TRUDELL perpetuated the Department’s discriminatory policies, practices and

customs of discrimination by permitting and sanctioning DEFENDANT OFFICERS to engage in

explicitly hostile and discriminatory conduct that led the European American DEFENDANT

OFFICERS to believe that their conduct was permissible.

       33.     PLAINTIFF BRANDON HANKS maintains that he was targeted by Supervisors

DEFENDANTS TIMOTHY GAY, COLIN HILLMAN and DEREK MCGORK, as well as his

peers within the Gang Violence Taskforce. PLAINTIFF BRANDON HANKS maintains that

DEFENDANTS’ retaliatory conduct was comprised of being falsely and maliciously designated a

“gang member,” a “narcotics trafficker,” “gang affiliated,” and accused of being a person who

listens to “rap music.”

       34.     Further, upon filing a Notice-of-Claim in this case DEFENDANTS immediately

retaliated against PLAINTIFF BRANDON HANKS by taking disciplinary action against him.

This disciplinary action was intended to cover-up DEFENDANTS’ illegal and discriminatory

behavior and to discourage PLAINTIFF BRANDON HANKS and/or any similarly situated

COMPLAINT FOR BRANDON HANKS                                                                   16
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 17 of 60




employee of the CITY OF SYRACUSE’s Police Department from coming forward with

complaints of racial discrimination.

       35.     On or about March 24, 2021, DEFENDANTS seized upon PLAINTIFF

BRANDON HANKS’ social media post as grounds for disciplining him despite the video being

posted on Mr. HANKS personal social media page while off-duty and physically located in his

own private vehicle. BRANDON HANKS received a verbal reprimand and ordered to undergo

counseling. The video that DEFENDANTS relied upon to support its reprimand shows

PLAINTIFF BRANDON HANKS wearing a turtleneck with the letters “SPD” while rap music

can be heard playing from an outside source. In response to DEFENDANTS’ reprimand,

PLAINTIFF BRANDON HANKS notified the Police Department that he was not the one playing

the rap music, but accepted his discipline and immediately removed the social media post.

       36.     As a direct result of filing his initial Notice-of-Claim on or about June 23, 2021 that

highlighted the discriminatory culture that prevailed within the Syracuse Police Department, as

well as the racially motivated and constitutionally infirm surveillance and fabricated evidence

compiled in their April 8, 2021 memorandum, whose purpose was to disqualify BRANDON

HANKS from a promotion to the Gang Violence Taskforce, DEFENDANTS immediately

retaliated against Mr. HANKS by disciplining him a second time for a social media post that

included a rap song playing in the background that referenced the word “nigga(s).”

       37.     Again, in or about July 2, 2021, in response to PLAINTIFF BRANDON HANKS’

Notice-of-Claim on or about June 23, 2021, DEFENDANTS SUSAN IZZO, JOSEPH CECILE,

and KENTON BUCKNER disciplined PLAINTIFF BRANDON HANKS on the second occasion

for the same offense of playing rap music, this time with an enhanced level of discipline

comprising a written reprimand included in his personnel file. By resorting to a second reprimand

in temporal proximity to BRANDON HANKS’ notice of claim filing for conduct that had already

COMPLAINT FOR BRANDON HANKS                                                                        17
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 18 of 60




been disciplined, DEFENDANTS’ actions can only be interpreted as a retaliatory gesture for the

complaints BRANDON HANKS levied against the SPD for its racist culture and the vicious and

racist attacks exacted upon him intended to thwart his promotion. The letter of written reprimand

is attached hereto as Exhibit 6.

       38.     DEFENDANT ANN CLARK serves the Syracuse Police Department as the

department’s Wellness Officer. As part of her duties ANN CLARK provides mental and physical

healthcare for Syracuse Police Department personnel. Aware of the tremendous psychological

strain that DEFENDANTS’ actions had upon PLAINTIFF BRANDON HANKS, ANN CLARK

reached out to him in the course of her employment, and provided him with confidential mental

health counseling. Thereafter, DEFENDANT ANN CLARK breached her mandated duty of

confidentiality that she owed PLAINTIFF BRANDON HANKS by helping to spread

misinformation and perpetuate the personal attacks against him on social media. Attached hereto

as Exhibit 7 is a disparaging social media posting disseminated on a law enforcement home page

that referred to PLAINTIFF BRANDON HANKS and which ANN CLARK, by ‘liking’ such

posting, affirmatively communicated that she was in agreement with its content. By affirming the

social media posts content, DEFENDANT ANN CLARK had breached her duty of confidentiality

that she unequivocally owed PLAINTIFF BRANDON HANKS and as such, betrayed the trust that

he had placed in her by publicly supporting unsubstantiated attacks on him on social media.

       39.     DEFENDANT BRANDON FOUGNIER is a Sergeant with the Syracuse Police

Department and serves in the Gang Violence Taskforce under CAPTAIN GAY’s command.

BRANDON FOUGNIER was aware of the fact that PLAINTIFF BRANDON HANKS works as

an assistant basketball coach for Cicero-North Syracuse High School. In an attempt to undermine

PLAINTIFF BRANDON HANKS’ coaching position, DEFENDANT FOUGNIER sent a text

message to the Head Basketball Coach at Cicero-North Syracuse High School referring to

COMPLAINT FOR BRANDON HANKS                                                                   18
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 19 of 60




PLAINTIFF BRANDON HANKS as “boy” and accusing him of playing the “race-card.”

DEFENDANT FOUGNIER’’s actions were intentional and malicious and meant to harm

PLAINTIFF BRANDON HANKS. The text message sent by the DEFENDANT FOUGNIER is

attached hereto as Exhibit 8.

FEDERAL CLAIMS

                              COUNT I
                       (TITLE VII VIOLATIONS)
    RACE DISCRIMINATION, HARASSMENT, RETALIATION, HOSTILE WORK
      ENVIRONMENT AND FAILURE TO PREVENT AND PROTECT FROM
                          DISCRIMINATION
                     (AGAINST ALL DEFENDANTS)

       40.     PLAINTIFF BRANDON HANKS hereby incorporates the allegations contained in

the preceding paragraphs, as though fully set forth herein.

       41.     DEFENDANTS’ CITY OF SYRACUSE, CHIEF BUCKNER, DEPUTY CHIEF

TRUDELL, CAPTAIN TIMOTHY GAY and all DEFENDANTS, and each of them, have engaged

in illegal employment practices including, but not limited to, discrimination, creating a hostile

work environment, and retaliation on account of Officer Brandon Hanks’ race, all of which served

to deny PLAINTIFF BRANDON HANKS of his federally guaranteed right to enter into contracts

in the same manner as European American employees.

       42.     DEFENDANTS’ CITY OF SYRACUSE, CHIEF BUCKNER, DEPUTY CHIEF

TRUDELL, CAPTAIN TIMOTHY GAY and all DEFENDANTS, and each of them, have

discriminated against PLAINTIFF BRANDON HANKS with respect to the terms, conditions and

privileges of his employment through the creation and toleration of a racially charged and hostile

work environment.

       43.     DEFENDANTS’ CITY OF SYRACUSE, CHIEF BUCKNER, DEPUTY CHIEF

TRUDELL, CAPTAIN TIMOTHY GAY and all DEFENDANTS, and each of them, created,

maintained and perpetuated a severe and pervasive hostile work environment based on race, gender
COMPLAINT FOR BRANDON HANKS                                                                    19
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 20 of 60




and ethnicity which altered the terms and conditions of employment for Officer Brandon Hanks.

Officer Brandon Hanks was denied a promotion and other benefits, terms and conditions of

employment based on an animus against his race. DEFENDANTS, and each of them, afforded

more favorable terms, conditions and benefits by DEFENDANTS herein, because

DEFENDANTS, and each of them, exhibited an express positive preference to hire and promote

European American police officers.

       44.      DEFENDANTS, and each of them, are mandated under Title VII to not only

protect Officer Brandon Hanks from discrimination, but also to prevent all forms of discrimination,

including but not limited to, hostile work environment, harassment, disparate treatment, and

retaliation. DEFENDANTS, and each of them, failed and breached their duty as mandated by Title

VII by allowing this illegal employment conduct and practices to proliferate unabatedly in the

workplace at SPD. Therefore, DEFENDANTS, and each of them, are liable for this breach of duty

under State and Federal Law, including Title VII.

       45.     DEFENDANTS’ CITY OF SYRACUSE, CHIEF BUCKNER, DEPUTY CHIEF

TRUDELL, CAPTAIN TIMOTHY GAY and all DEFENDANTS, and each of them, have

authorized, ratified, encouraged and condoned illegal employment practices, including but not

limited to, a racially hostile work environment, racial harassment, retaliation, racial stereotypes,

and other disparate treatment by which African American persons are treated as inferior to

European Americans. The racially hostile environment changed, and continues to change, the

terms and conditions of PLAINTIFF BRANDON HANKS’ employment.

       46.     DEFENDANTS’ CITY OF SYRACUSE, CHIEF BUCKNER, DEPUTY CHIEF

TRUDELL, CAPTAIN TIMOTHY GAY and all DEFENDANTS, and each of them, including

supervisors and management officials, participated in, and were aware of, encouraged, and

condoned the racially hostile work environment, including discrimination and retaliation.

COMPLAINT FOR BRANDON HANKS                                                                      20
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 21 of 60




       47.    DEFENDANTS’ CITY OF SYRACUSE, CHIEF BUCKNER, DEPUTY CHIEF

TRUDELL, CAPTAIN TIMOTHY GAY and all DEFENDANTS, and each of them, failed to train

their employees, including PLAINTIFF BRANDON HANKS on the Department’s purported anti-

discrimination policy and reporting procedures.

       48.    DEFENDANTS’ CITY OF SYRACUSE, CHIEF BUCKNER, DEPUTY CHIEF

TRUDELL, CAPTAIN TIMOTHY GAY and all DEFENDANTS, and each of them, through their

agents and employees, have permitted European American employees to openly display racial

animus against African American employees, including PLAINTIFF BRANDON HANKS.

       49.    DEFENDANTS’ CITY OF SYRACUSE, CHIEF BUCKNER, DEPUTY CHIEF

TRUDELL, CAPTAIN TIMOTHY GAY and all DEFENDANTS, and each of them, engaged in

a pattern and practice of systemic discrimination, retaliation and hostile work environment that

was pervasive and severe, adversely affecting the terms and conditions of PLAINTIFF

BRANDON HANKS’ employment by promoting and reinforcing racial stereotypes and racial bias

in the workplace.

       50.    DEFENDANTS’ CITY OF SYRACUSE, CHIEF BUCKNER, DEPUTY CHIEF

TRUDELL, CAPTAIN TIMOTHY GAY and all DEFENDANTS, and each of them, rejected

PLAINTIFF BRANDON HANKS repeated good faith complaints in opposition to the racial

discrimination and racial harassment to which he, and other African American employees, were

subjected. Attached hereto as Exhibit 9 is Officer Hanks’ rebuttal and complaint of racial

discrimination, retaliation and harassment in response to DEFENDANT CAPTAIN GAY’s

unfounded allegations supporting the denial of his promotion to the Gang Violence Taskforce.

       51.    DEFENDANTS’ CITY OF SYRACUSE, CHIEF BUCKNER, DEPUTY CHIEF

TRUDELL, CAPTAIN TIMOTHY GAY and all DEFENDANTS, and each of them, retaliated

against PLAINTIFF BRANDON HANKS’ engagement in protected activities resulting in racial

COMPLAINT FOR BRANDON HANKS                                                                    21
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 22 of 60




discrimination, hostile work environment, retaliation and harassment. In response to filing an

initial Notice-of-Claim with the City of Syracuse on or about June 23, 2021, wherein PLAINTIFF

BRANDON HANKS exposed the racially discriminatory policies of his employer, the SPD,

DEFENDANTS immediately proceeded to unfairly discipline him a second time for exactly the

same offense that he had been discipline for earlier, but with a higher-level of reprimand. This

second disciplinary action, a violation of due process under the Fourteenth Amendment of the U.S.

Constitution as well as double jeopardy, was in retaliation for complaints made by PLAINTIFF

BRANDON HANKS’ concerning the racism, retaliation, hostile work environment and

harassment that he himself incurred, as well as the overall racism in the Police Department.

Attached hereto as Exhibit 6 is a copy of the second disciplinary action taken against the

PLAINTIFF BRANDON HANKS.

       52.     DEFENDANTS, and each of them, engaged in unlawful actions constituting a

practice, pattern, custom and policy of allowing acts of racial harassment, racial discrimination,

hostile work environment and retaliation in violation of its employees’ state and federally protected

rights. DEFENDANTS, in order to derail PLAINTIFF BRANDON HANKS, an African

American, from advancement into the all-white Gang Violence Taskforce, undertook a covert

investigation into BRANDON HANKS’ life and published a memorandum constituting

manufactured and fabricated racially stereotypical accusations about him, including, but not

limited to, “gang affiliation,” associating with “gang members,” trafficking narcotics, fraternizing

with gang members in a vehicle, engaging in conduct associated with gun violence and other

“criminal activity,” and most egregiously, being a person who listens to “rap music.” The

memorandum published by the DEFENDANTS is attached hereto as Exhibit 2.

       53.     DEFENDANTS, and each of them, failed to take any prompt, remedial and

effective action reasonably calculated to result in the prevention of and remedy of the racial

COMPLAINT FOR BRANDON HANKS                                                                       22
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 23 of 60




harassment, racial discrimination, hostile work environment and retaliation that PLAINTIFF

BRANDON HANKS incurred.

       54.     DEFENDANTS, and each of them, have caused PLAINTIFF BRANDON HANKS

to suffer damages as follows:

               A.      Economic loss, including lost wages, lost benefits, pharmacy bills,
                       medical bills, and other economic loss which can be quantified when
                       ascertained.
               B.      Non-economic loss, including, but not limited to, pain, anxiety,
                       inconvenience, mental distress, emotional distress, loss of
                       enjoyment of life, humiliation, fear, discomfort, damage to health
                       image, damage to career, spiritual injury, suffering and misery.
               C.      Punitive damages against all individual Defendants.
               D.      Attorney fees and costs.

       55.     DEFENDANTS, and each of them, engaged in conduct that was despicable,

malicious, fraudulent, oppressive, vile, and intentionally calculated to harm and injure PLAINTIFF

BRANDON HANKS by displaying a conscious disregard to his safety, health, and rights under

State and Federal law. DEFENDANTS’ illegal conduct entitles PLAINTIFF BRANDON HANKS

to punitive damages.

       56.     The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

       WHEREFORE, PLAINTIFF prays for a judgment as hereinafter set forth.

                                          COUNT II
                             42 U.S.C. § 1983 MONELL CLAIM
                        (AS TO DEFENDANT CITY OF SYRACUSE)


       57.     PLAINTIFF BRANDON HANKS hereby incorporates the allegations contained in

the preceding paragraphs, as though fully set forth herein.



COMPLAINT FOR BRANDON HANKS                                                                    23
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 24 of 60




       58.     At the time of the events enumerated above, each individual DEFENDANT was

acting under color of all the laws and regulations of the State of New York and the CITY OF

SYRACUSE. The CITY OF SYRACUSE has a policy, custom, practice and pattern of conduct in

place that enables its managing agents, employees and police officers to act with deliberate

disregard for constitutionally protected rights of persons, including Officer Brandon Hanks.

       59.     THE CITY OF SYRACUSE’s policy, custom, practice and pattern of conduct,

includes, but is not limited to, tolerating misconduct by its police officers, encouraging misconduct

by failing to adequately supervise, discipline and train its police officers, permitting the

perpetuation of a hostile work environment aimed at its African American police officers,

purposefully limiting the number of African American police officers hired to the Department,

intentionally failing to promote its African American police officers to coveted taskforces and

supervisory positions within the Department, as well as pressuring its African American police

officers to engage in excessive force against African American citizens as a means of garnering

favor and the condition for obtaining promotion and advancement in the Department. As an

example of DEFENDANT’s tolerating misconduct by its command staff, DEFENDANT

DEPUTY CHIEF RICHARD TRUDELL under oath admitted to calling African Americans

“niggers;” calling women “bitches;” and calling Hispanic Americans “spics,” as evidenced in

Exhibit 5 attached herein.

       60.     DEFENDANTS CHIEF KENTON BUCKNER, DEPUTY CHIEF JOSEPH

CECILE, DEPUTY CHIEF RICHARD TRUDELL and CAPTAIN TIMOTHY GAY disciplined

Officer Brandon Hanks, falsely and pretextually asserting that he was listening to rap music where

“racial slang (nigga(s) is being played.” In contrast and as a further example of disparate treatment

and discrimination, DEFENDANTS command staff have taken no disciplinary action over the past

eleven years against the now Deputy Chief Richard Trudell. Rather, DEFENDANT CITY OF

COMPLAINT FOR BRANDON HANKS                                                                       24
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 25 of 60




SYRACUSE and the command staff of the SPD promoted DEFENDANT DEPUTY CHIEF

RICHARD TRUDELL thereby endorsing, encouraging, and ratifying DEFENDANT DEPUTY

CHIEF RICHARD TRUDELL’s animus and hostility, the basis of the hostile work environment

in this action, against the majority of the people of Syracuse.

          61.   PLAINTIFF BRANDON HANKS asserts that the CITY OF SYRACUSE is liable

for any constitutional torts committed by the individual DEFENDANT OFFICERS because the

CITY OF SYRACUSE maintains a custom, policy, pattern and practice of failing to exercise

reasonable care in training, supervising and hiring its officers. PLAINTIFF BRANDON HANKS

further alleges the CITY OF SYRACUSE maintains a custom, policy, pattern and practice of

inaction regarding disciplining police officers for racial discrimination; and a custom, policy,

practice and pattern of failing to discipline its police officers for violating the constitutional rights

of its African American citizens. PLAINTIFF BRANDON HANKS also alleges that the CITY

OF SYRACUSE has an inadequate racial discrimination policy, which does not clearly draw a

bright line defining constitutional violations for racial discrimination, hostile work environment,

harassment and retaliation. The CITY OF SYRACUSE’S policy, custom, practice and pattern were

a motivating factor that caused a deprivation of PLAINTIFF BRANDON HANKS’ constitutional

rights.

          62.   As the CITY OF SYRACUSE has an urgent need for a clear policy regarding racial

discrimination, hostile work environment, harassment and retaliation, PLAINTIFF BRANDON

HANKS, as a request enumerated as part of his damages, requests a Declaratory Judgment that the

CITY OF SYRACUSE’s policy on racial discrimination is inadequate and presents clear and

present danger of deprivation of the constitutional rights of persons who are employed by the CITY

OF SYRACUSE. Further, PLAINTIFF BRANDON HANKS requests a Declaratory Judgment

that the City of Syracuse is in violation of the Consent Decree of 1980.

COMPLAINT FOR BRANDON HANKS                                                                           25
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 26 of 60




        63.     Under Monell, local governments and their agencies can be sued as "persons" under

§ 1983 and may be liable where a government policy or custom gives rise to a constitutional

deprivation. A "custom" does not require official sanction; instead, a custom "may fairly subject a

municipality to liability on the theory that the relevant practice is so widespread as to have the

force of law." Thus, the elements of a Monell claim include: 1) an official policy or custom that,

2) causes the plaintiff to be subjected to, 3) a deprivation of a constitutional right.

        64.     An “official policy or custom” can be shown in several ways: (1) a formal policy

officially endorsed by the municipality; (2) actions taken by government officials responsible for

establishing municipal policies related to the particular deprivation in question; (3) a practice so

consistent and widespread that it constitutes a custom or usage sufficient to impute constructive

knowledge of the practice to policymaking officials; and (4) a failure by policymakers to train or

supervise subordinates to such an extent that it amounts to deliberate indifference to the rights of

those who come in contact with the municipal employees.

        65.     Based upon the record of this case, investigations, research, complaints to the CITY

OF SYRACUSE, and newspaper reports, as well as claims of racial discrimination, harassment

and retaliation against the CITY OF SYRACUSE, there exists a reasonable showing of a pattern,

practice, custom and policy of the CITY OF SYRACUSE failing to respect, uphold and enforce

the constitutional rights of the CITY’s African-American employees. DEFENDANTS’ failure to

discipline, train and supervise the police officers under their command has resulted in violations

of PLAINTIFF BRANDON HANKS’ civil rights as well as a sizeable number of other African-

American police officer and non-police officer employees of the CITY OF SYRACUSE.

        66.     As further evidence of the SPD’s disparate treatment of its African American police

officers, upon information and belief, DEFENDANTS CITY OF SYRACUSE, DEFENDANTS’

CHIEF BUCKNER, DEPUTY CHIEF TRUDELL and other Supervisory SPD police officers

COMPLAINT FOR BRANDON HANKS                                                                      26
        Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 27 of 60




perpetuate, encourage, and arrange promotional opportunities to its African American officers if

they were to engage in excessive force against African Americans in the community and suspects

in order to prove their allegiance to the Department. In exchange and as a quid-pro-quo

arrangement, SPD leadership would offer said Officers advancement and promotional

opportunities within the Department. An example of this pattern and practice of encouraging

African American police officers to harass, arrest and brutalize with excessive force innocent

African American, and particularly African American youth, the following video depicts African

American Officer Leonard Brown accompanying his European American colleagues harassing

innocent Black youth, who at all times were engaged in lawful conduct.4 The current paradigm of

policing, a policy, practice and custom of the SPD, is in stark contrast to the paradigm shift that

Officer Brandon Hanks effectively and compassionately implements in his community policing.

The same basketball court in Skiddy Park where 7-8 European American police officers and

Leonard Brown are seen harassing, brutalizing, traumatizing and arresting Black youth, is the very

same Park where Officer Brandon Hanks challenges these same youth to games of one-on-one

basketball as part of his Pull-up Challenge.

          67.    DEFENDANTS’ CHIEF BUCKNER, DEPUTY CHIEF TRUDELL’s actions and

inactions as the government officials responsible for establishing municipal policies related to

discipline, training and supervising the CITY OF SYRACUSE Police Department have been the

motivating factors in the deprivations of constitutional rights of PLAINTIFF BRANDON

HANKS, as well as many other victims of racial discrimination in the Department.

          68.    The CITY OF SYRACUSE’s POLICE CHIEF BUCKNER’s inactions, resulting

in a policy of inaction with respect to the supervision and training of his police officers in how to



4
    https://www.youtube.com/watch?v=6NPmudV7rck


COMPLAINT FOR BRANDON HANKS                                                                       27
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 28 of 60




protect the constitutional rights of African American police officers under his command was a

direct and proximate cause of the constitutional rights violations that PLAINTIFF BRANDON

HANKS incurred. The CITY OF SYRACUSE’s POLICE CHIEF BUCKNER’s policy, custom

and practice of inaction, lack of discipline and lack of training of his officers led his DEFENDANT

POLICE OFFICERS to undertake an illegal and predetermined surveillance campaign and

investigation on PLAINTIFF BRANDON HANKS that resulted in DEFENDANT POLICE

OFFICERS fabricating accusations rendered in a published memorandum concluding that

PLAINTIFF BRANDON HANKS was a “gang affiliated,” narcotics trafficker who associated

with those engaged in criminal activities while listening to “rap music.”

        69.       The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

        70.       Detailed evidence of the CITY OF SYRACUSE’s policy, custom and practice of

racial discrimination and failure to train and discipline its officers will be presented after discovery

in this action.

        WHEREFORE, PLAINTIFF BRANDON HANKS prays for a judgment as hereinafter set

        forth.

                               COUNT III
                     42 U.S.C. § 1981 VIOLATIONS
         RACIAL HARASSMENT, DISCRIMINATION & RETALIATION
(AS TO DEFENDANTS CITY OF SYRACUSE, CHIEF KENTON BUCKNER, DEPUTY
  CHIEF RICHARD TRUDELL, DEPUTY CHIEF JOSEPH CECILE AND CAPTAIN
                            TIMOTHY GAY)

        71.       PLAINTIFF BRANDON HANKS hereby incorporates the allegations contained in

the preceding paragraphs, as though fully set forth herein.




COMPLAINT FOR BRANDON HANKS                                                                          28
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 29 of 60




          72.   DEFENDANTS, and each of them, denied PLAINTIFF BRANDON HANKS, an

African American, the right to contract in the same manner as European Americans on account of

his race. DEFENDANTS, and each of them, retaliated and discriminated against PLAINTIFF

BRANDON HANKS by denying him the terms, conditions and privileges of his employment

through the creation and toleration of a racially charged and hostile work environment. This

racially hostile environment included, but is not limited to, racial harassment, racial stereotypes,

and other disparate treatment by which African American persons were treated as inferior and

unworthy of the rights afforded all men and women under state, federal and constitutional law.

          73.   DEFENDANTS, and each of them, through their agents and employees, denied

PLAINTIFF BRANDON HANKS’ right to contract in the same manner as European Americans

by maintaining an intolerable hostile work environment fueled by racial animus against African

Americans.

          74.   As set out in detail above, DEFENDANTS have retaliated against PLAINTIFF

BRANDON HANKS and other African American employees who have sought and were not

afforded promotions. The DEFENDANTS’ conduct was motivated by retaliation on account of

his race and, at least in part, BRANDON HANKS’ progressive community policing and

community outreach. The unlawful actions of the DEFENDANTS, as set forth above, constitute a

practice, pattern, custom and policy of DEFENDANTS for permitting acts of racial harassment,

racial discrimination and retaliation in violation of their employees’ state and federally protected

rights.

          75.   PLAINTIFF BRANDON HANKS was hired by DEFENDANTS on or about

December 5, 2016 as a Police Officer and is currently still employed by DEFENDANT CITY OF

SYRACUSE.




COMPLAINT FOR BRANDON HANKS                                                                      29
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 30 of 60




       76.    PLAINTIFF BRANDON HANKS has been treated less favorably than European

American employees with respect to the terms and conditions of his employment where

DEFENDANTS’ employment rules and policies were applied differently to PLAINTIFF

BRANDON HANKS despite being similarly situated with his European American counterparts.

       77.    During the course of his employment, PLAINTIFF BRANDON HANKS was

denied proper training and promotions based on his African American race.

       78.    Throughout PLAINTIFF BRANDON HANKS’ employment in the Gun Violence

Suppression Unit, DEFENDANTS hired not a single African American supervisor which

otherwise comports with the DEPARTMENT’s prevailing custom and practice of having the

entirety of the DEPARTMENT’s upper management being European Americans despite placing

an African American, DEFENDANT KENTON BUCKNER as its chief of police.

       79.    Upon information and belief, DEFENDANT CITY OF SYRACUSE does not post

vacancy announcements for any positions, including Supervisory and/or Lead Persons for SPD’s

specialized units, the CITY OF SYRACUSE perpetuates a practice and a custom of selecting less

qualified European American employees for these positions. This custom and practice by

DEFENDANT CITY OF SYRACUSE substantially precludes African American employees any

opportunities for promotions.

       80.    PLAINTIFF BRANDON HANKS and other African Americans are given lower

evaluations than similarly situated European American employees, resulting in lower wage

increases than the European American employees where Police Department pay increases are

expressly tied to employment evaluations and promotions.

       81.    The lower evaluations given to the African American employees, including

PLAINTIFF BRANDON HANKS, results in African American employees receiving lower pay




COMPLAINT FOR BRANDON HANKS                                                               30
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 31 of 60




increases and promotions as compared to the Department’s less qualified European American

employees.

       82.     PLAINTIFF BRANDON HANKS has been denied promotions and training for

positions which would have afforded him greater pay and prestige.

       83.     DEFENDANT CITY OF SYRACUSE continues to employ the primary offenders

who subjected PLAINTIFF BRANDON HANKS to discrimination, hostility, withholding of

training, promotions, and mistreatment.

       84.     PLAINTIFF BRANDON HANKS has been subjected to racially charged and

stereotypical comments held and made by his European American employee colleagues. The

comments include, but are not limited to, the following: “gang member,” “narcotics trafficker,”

“gang affiliated,” a “rap music listener,” an associate with those who fire gun shots in the City of

Syracuse, a fraternizer with gang members, and a partaker in “criminal activity.”

       85.     As a result of PLAINTIFF BRANDON HANKS filing a Notice-of-Claim apprising

DEFENDANTS of their racially discriminatory conduct and the discriminatory culture pervasive

throughout the Syracuse Police Department, DEFENDANTS immediately retaliated against him

by taking disciplinary action intended to punish him for exercising his right to access a court of

law, as well as to dissuade any other similarly situated individuals from coming forward with

complaints. Additionally, DEFENDANTS sought to cover-up its illegal and racist activities by

creating infractions in which to charge BRANDON HANKS. Despite having already cited

PLAINTIFF BRANDON HANKS for conduct under the DEPARTMENT’s disciplinary matrix,

DEFENDANTS cited BRANDON HANKS a second time for the same infraction after

determining that he filed a notice-of-claim against DEFENDANTS. Under the second filing,

DEFENDANTS inflated the level of discipline to a more serious written reprimand.




COMPLAINT FOR BRANDON HANKS                                                                      31
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 32 of 60




       86.      The above racially derogatory comments, slurs and retaliation are severe and

pervasive and have changed the terms and conditions of PLAINTIFF BRANDON HANKS’

employment.

       87.      The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

       88.      DEFENDANTS, and each of them, engaged in conduct that was despicable,

malicious, fraudulent, oppressive, vile, and intentionally calculated to harm and injure PLAINTIFF

by displaying a conscious disregard to PLAINTIFF BRANDON HANKS’ safety, health, and

constitutional rights. DEFENDANTS illegal conduct entitles PLAINTIFF to punitive damages

only against individual DEFENDANTS.

       WHEREFORE, PLAINTIFF BRANDON HANKS pray for a judgment as hereinafter set

       forth.

                                       COUNT IV
                             42 U.S.C. § 1983 VIOLATIONS
                      FIRST AMENDMENT FREEDOM OF SPEECH
                            (AGAINST ALL DEFENDANTS)

       89.      PLAINTIFF BRANDON HANKS hereby incorporates the allegations contained

in the preceding paragraphs, as though fully set forth herein.

       90.      The First Amendment of the United States Constitution provides: “Congress shall

make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or

abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble,

and to petition the Government for a redress of grievances.”

       91.      PLAINTIFF BRANDON HANKS alleges that DEFENDANTS violated his First

Amendment Right of Free Speech by scouring and searching through his Social Media accounts



COMPLAINT FOR BRANDON HANKS                                                                     32
        Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 33 of 60




and surveilling his personal life and by using statements made by him, along with his enjoyment

of rap music, as evidence for denying him a promotion because of his privileged speech.

         92.   On or about March 24, 2021, DEFENDANTS searched and seized upon

PLAINTIFF BRANDON HANKS’ social media post as grounds for disciplining him despite the

video being posted on Mr. HANKS personal and private social media page while off-duty and

physically located in his own private vehicle. BRANDON HANKS received a verbal reprimand

and ordered to undergo counseling. The video that DEFENDANTS relied upon to support its

reprimand shows PLAINTIFF BRANDON HANKS wearing a turtleneck with the letters “SPD”

while rap music can be heard playing from an outside source. In response to DEFENDANTS’

reprimand, PLAINTIFF BRANDON HANKS notified the Police Department that he was not the

one playing the rap music, but accepted his discipline and immediately removed the social media

post.

         93.   Again, in or about July 2, 2021, in response to PLAINTIFF BRANDON HANKS’

Notice-of-Claim on or about June 23, 2021, DEFENDANTS SUSAN IZZO, JOSEPH CECILE,

and KENTON BUCKNER disciplined PLAINTIFF BRANDON HANKS on the second occasion

for the same offense of playing rap music, this time with an enhanced level of discipline

comprising a written reprimand included in his personnel file. By resorting to a second reprimand

in temporal proximity to BRANDON HANKS’ notice of claim filing for conduct that had already

been disciplined, DEFENDANTS’ actions can only be interpreted as a retaliatory gesture for the

complaints BRANDON HANKS levied against the SPD for its racist culture and the vicious and

racist attacks exacted upon him intended to thwart his promotion. The letter of written reprimand

is attached hereto as Exhibit 6.

         94.   DEFENDANTS’ conduct was a trespass Ab Initio, intentional, malicious,

fraudulent, and shows a reckless disregard of the constitutional rights, safety and health of

COMPLAINT FOR BRANDON HANKS                                                                   33
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 34 of 60




PLAINTIFF BRANDON HANKS. DEFENDANTS’ conduct warrants punitive damages to

protect the public in an amount according to proof.

       95.      The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

       WHEREFORE, PLAINTIFF BRANDON HANKS prays for a judgment as hereinafter set

       forth.

                                      COUNT V
                           42 U.S.C. § 1983 VIOLATIONS
                    FOURTH AMENDMENT INVASION OF PRIVACY
                            (AS TO ALL DEFENDANTS)

       96.      PLAINTIFF BRANDON HANKS hereby incorporates the allegations contained in

the preceding paragraphs, as though fully set forth herein.

       97.      DEFENDANTS invaded the privacy of PLAINTIFF BRANDON HANKS when

DEFENDANTS conspired to scour, search and seize PLAINTIFF BRANDON HANKS’ personal

life with the intention of compiling evidence to satisfy their intentional and malicious deprivation

of his constitutional rights. DEFENDANTS subjected PLAINTIFF BRANDON HANKS to

unwarranted surveillance resulting in fabricating multiple accusations against him without his

consent, permission or agreement. This invasion into the personal life of PLAINTIFF BRANDON

HANKS was unwelcomed. DEFENDANTS conducted a covert and illegal invasion into the

PLAINTIFF’s personal life without consent or the knowledge of PLAINTIFF BRANDON

HANKS, nor with probable cause, reasonable suspicion, or a warrant signed by a court of law.

       98.      DEFENDANT ANN CLARK used her unique position as a mental health provider

to solicit information from PLAINTIFF BRANDON HANKS whose confidential interaction she

then violated by publicly affirming disparaging social media posts, thus violating PLAINTIFF


COMPLAINT FOR BRANDON HANKS                                                                      34
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 35 of 60




BRANDON HANKS’ privacy, as well as breaching her duty to hold her interactions with

BRANDON HANKS as confidential.

       99.      DEFENDANTS’ invasion of privacy caused PLAINTIFF BRANDON HANKS

great distress, humiliation, injuries and harm and was a major invasion of his privacy.

DEFENDANTS’ conduct was intentional, malicious, fraudulent, and shows a reckless disregard

of the constitutional rights, safety and health of PLAINTIFF BRANDON HANKS.

DEFENDANTS’ conduct warrants punitive damages in an amount according to proof.

       100.     The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

       WHEREFORE, PLAINTIFF BRANDON HANKS prays for a judgment as hereinafter set

       forth.

                           COUNT VI
                 42 U.S.C. § 1983 VIOLATIONS
FOURTEENTH AMENDMENT PROPERTY, LIBERTY, EQUAL PROTECTION AND
                  DUE PROCESS VIOLATIONS
                  (AS TO ALL DEFENDANTS)

       101.     PLAINTIFF BRANDON HANKS hereby incorporates the allegations contained in

the preceding paragraphs, as though fully set forth herein.

       102.     The Fourteenth Amendment of the United States Constitution, provides important

rights that are applicable to the States: "No State shall make or enforce any law which shall abridge

the privileges or immunities of citizens of the United States; nor shall any State deprive any person

of life, liberty, or property, without due process of law; nor deny to any person within its

jurisdiction the equal protection of the laws." By engaging in a conspiracy to surreptitiously

investigate and surveil PLAINTIFF BRANDON HANKS and publish fabricated accusations that

BRANDON HANKS was a “gang affiliated,” a “gang member,” a “narcotics trafficker,” and

COMPLAINT FOR BRANDON HANKS                                                                       35
         Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 36 of 60




someone who listens to “rap music,” with the intention of depriving him of a career advancement,

DEFENDANTS conduct rose to the level of deliberate indifference, thus violating PLAINTIFF

BRANDON HANKS’ Fourteenth Amendment Rights.

          103.   By setting upon an intentional and blatant course of conduct as described above

with the intention of depriving PLAINTIFF BRANDON HANKS’ right to pursue his career and

seek advancement, DEFENDANTS have violated his right to property under the Fourteenth

Amendment.

          104.   Pursuant to the Fourteenth Amendment of the United States Constitution,

PLAINTIFF BRANDON HANKS has a right to equal protection of law.

          105.   By engaging in a course of conduct intended to deprive PLAINTIFF BRANDON

HANKS of his right to pursue his career and seek advancement on account of his race,

DEFENDANTS have violated Officer Brandon Hanks’ right equal protection of law.

          106.   Pursuant to the Fourteenth Amendment of the United States Constitution,

PLAINTIFF has a right to procedural due process of law.

          107.   By engaging in a course of conduct of retaliation which deprived PLAINTIFF

BRANDON HANKS his right to pursue his career and seek advancement without due process of

law, DEFENDANTS have violated PLAINTIFF BRANDON HANKS’ right to procedural and

substantive due process of law.

          108.   The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

          WHEREFORE, PLAINTIFF BRANDON HANKS prays for a judgment as hereinafter set

forth.




COMPLAINT FOR BRANDON HANKS                                                                  36
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 37 of 60




                               COUNT VII
                      42 U.S.C § 1981 VIOLATIONS
                         RIGHT TO CONTRACT
(AS TO DEFENDANTS CITY OF SYRACUSE, CHIEF KENTON BUCKNER, DEPUTY
  CHIEF JOSEPH CECILE, DEPUTY CHIEF RICHARD TRUDELL AND CAPTAIN
                            TIMOTHY GAY)

       109.    PLAINTIFF BRANDON HANKS hereby incorporates the allegations contained

in the preceding paragraphs, as though fully set forth herein.

       110.    DEFENDANTS, and each of them, have engaged in an illegal employment practice

including, but not limited to, discrimination, creating a hostile work environment, retaliation,

harassment and denying PLAINTIFF BRANDON HANKS his federally guaranteed right to enter

into contracts free from racial discrimination and upon equal terms to the right to contract afforded

European Americans.

       111.    DEFENDANTS, and each of them, have intentionally discriminated against

PLAINTIFF BRANDON HANKS with respect to the terms, conditions and privileges of his

employment through the creation and toleration of a racially charged and hostile work

environment.

       112.    DEFENDANTS, and each of them, have authorized, ratified, encouraged and

condoned illegal employment practices, including but not limited to, a racially hostile work

environment, racial harassment, racial stereotypes, and other disparate treatment by which African

American persons are treated as inferior to European Americans when in the employ of the CITY

OF SYRACUSE. The racially hostile environment has changed, and continues to change, the terms

and conditions of PLAINTIFF BRANDON HANKS’ employment.

       113.    DEFENDANTS CITY OF SYRACUSE, CHIEF KENTON BUCKNER, DEPUTY

CHIEF JOSEPH CECILE, DEPUTY CHIEF RICHARD TRUDELL and CAPTAIN TIMOTHY




COMPLAINT FOR BRANDON HANKS                                                                       37
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 38 of 60




GAY, and each of them, including supervisors and management officials, participated in, were

aware of, encouraged, and condoned the racially hostile work environment.

       114.    DEFENDANTS CITY OF SYRACUSE, CHIEF KENTON BUCKNER, DEPUTY

CHIEF JOSEPH CECILE, DEPUTY CHIEF RICHARD TRUDELL and CAPTAIN TIMOTHY

GAY, and each of them, failed to train their employees, including PLAINTIFF BRANDON

HANKS on its purported anti-discrimination policy and reporting procedures.

       115.    DEFENDANTS CITY OF SYRACUSE, CHIEF KENTON BUCKNER, DEPUTY

CHIEF JOSEPH CECILE, DEPUTY CHIEF RICHARD TRUDELL and CAPTAIN TIMOTHY

GAY, and each of them, through their agents and employees, have allowed European American

employees to openly display racial animus against African American employees, including

PLAINTIFF BRANDON HANKS.

       116.    DEFENDANTS, and each of them, engaged in a pattern and practice of systemic

discrimination, and hostile work environment that was pervasive and severe, adversely affecting

PLAINTIFF BRANDON HANKS’ terms and conditions of employment by promoting and

reinforcing racial stereotypes and racial bias in the workplace.

       117.    DEFENDANTS CITY OF SYRACUSE, CHIEF KENTON BUCKNER, DEPUTY

CHIEF JOSEPH CECILE, DEPUTY CHIEF TRUDELL and CAPTAIN TIMOTHY GAY, and

each of them, rejected PLAINTIFF BRANDON HANKS’ repeated good faith complaints

opposing the racial discrimination and racial harassment to which he and other African American

employees were subjected, instead of complying with the law by preventing discrimination and

harassment in the workplace, the DEFENDANTS, and each of them, launched a scorched-earth

campaign of retaliation against PLAINTIFF BRANDON HANKS: 1. DEFENDANTS disciplined

Officer Brandon Hanks the first time for his social media posts, 2. DEFENDANTS placed Officer

Brandon Hanks under illegal surveillance without a probable cause or a warrant, 3.

COMPLAINT FOR BRANDON HANKS                                                                 38
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 39 of 60




DEFENDANTS publish a memorandum accusing Officer Hanks of being “gang affiliated,”

affiliated with “narcotics traffickers,” having a “gang tattoo,” associated with “criminal activity”

including associations with “racketeering” and “RICO” and listing to “rap music,” 4.

DEFENDANTS then redisciplined Officer Brandon Hanks for the same offenses with an elevated

level of discipline.

        118.    DEFENDANTS, and each of them, retaliated against PLAINTIFF BRANDON

HANKS because of he engaged in protected activities which resulted in DEFENDANTS exacting

racial discrimination, harassment and retaliation directed at him.

        119.    DEFENDANTS CITY OF SYRACUSE, CHIEF KENTON BUCKNER, DEPUTY

CHIEF JOSEPH CECILE, DEPUTY CHIEF RICHARD TRUDELL and CAPTAIN TIMOTHY

GAY, and each of them, engaged in unlawful actions constituting a practice, pattern, custom and

policy of allowing acts of racial harassment, racial discrimination and retaliation in violation of its

employees’ state and federally protected rights.

        120.    DEFENDANTS CITY OF SYRACUSE, CHIEF KENTON BUCKNER, DEPUTY

CHIEF JOSEPH CECILE, DEPUTY CHIEF RICHARD TRUDELL and CAPTAIN TIMOTHY

GAY, and each of them, failed to take any prompt and effective action reasonably calculated to

result in the prevention and remedy of racial harassment, discrimination and retaliation of

PLAINTIFF BRANDON HANKS.

        121.    DEFENDANTS, and each of them, engaged in conduct that was despicable,

malicious, fraudulent, oppressive, vile, and intentionally calculated to harm and injure PLAINTIFF

BRANDON HANKS by displaying a conscious disregard to his safety, health, and constitutional

rights. DEFENDANTS’ illegal conduct entitles BRANDON HANKS to punitive damages

hereinafter set forth.




COMPLAINT FOR BRANDON HANKS                                                                         39
         Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 40 of 60




          122.   The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

          WHEREFORE, PLAINTIFF BRANDON HANKS prays for judgment as hereinafter set

forth.

                                          COUNT VIII
                                  42 U.S.C § 1985 VIOLATIONS
                                         CONSPIRACY
                                  (AS TO ALL DEFENDANTS)

          123.   PLAINTIFF BRANDON HANKS hereby incorporates the allegations contained in

the preceding paragraphs, as though fully set forth herein.

          124.   Federal Law 42. U.S.C. §1985 provides in pertinent part: “If two or more persons

in any State or Territory conspire to prevent, by force, intimidation, or threat, any person from

accepting or holding any office, trust, or place of confidence under the United States, or from

discharging any duties thereof; or to induce by like means any officer of the United States to leave

any State, district, or place, where his duties as an officer are required to be performed, or to injure

him in his person or property on account of his lawful discharge of the duties of his office, or while

engaged in the lawful discharge thereof, or to injure his property so as to molest, interrupt, hinder,

or impede him in the discharge of his official duties.”

          125.   PLAINTIFF BRANDON HANKS alleges that individual DEFENDANTS

conspired to violate his rights as afforded him under the Fourth and Fourteenth Amendments by

subjecting him to illegal surveillance and thereafter, fabricating and misconstruing evidence

derived therefrom for the intended purpose of obstructing his promotion to SPD’s Gang Violence

Taskforce on account of his race which thereby deprived him of career advancement.




COMPLAINT FOR BRANDON HANKS                                                                          40
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 41 of 60




       126.    By recruiting and ordering multiple members of the Gang Violence Taskforce to

dig up unfavorable evidence on PLAINTIFF BRANDON HANKS for purposes of depriving him

of his promotion to the Gang Violence Taskforce, DEFENDANTS’ DEPUTY CHIEF RICHARD

TRUDELL, TIMOTHY GAY, COLIN HILLMAN and DEREK MCGORK, upon reliance on

DEFENDANT OFFICERS surveillance, investigation and official documentation, set upon a

course of action intended to deprive PLAINTIFF BRANDON HANKS of his Fourth and

Fourteenth Amendment Rights based upon racial animus, as evidenced by DEPUTY CHIEF

RICHARD TRUDELL’s sworn admission that he refers to African Americans as “niggers.”

       127.    Similarly, DEFENDANTS CHIEF KENTOIN BUCKNER, DEPUTY CHIEF

JOSEPH CECILE, DEPUTY CHIEF RICHARD TRUDELL, TIMOTHY GAY, COLIN

HILLMAN, DEREK MCGORK and SUSAN IZZO, and each of them, carried out their above

scheme, i.e., intentionally producing and highlighting evidence that would undermine PLAINTIFF

BRANDON HANKS employment record in order to obstruct his promotion to the Gang Violence

Task Force, by, in part, disciplining PLAINTIFF BRANDON HANKS for conduct that had been

previously disciplined on or about March of 2021 and whose discipline the second time was

enhanced to a written reprimand in his employment record. This second disciplinary action

occurred in temporal proximity to PLAINTIFF BRANDON HANKS filing of a Notice-of-Claim

against the named DEFENDANTS in this instant action. DEFENDANTS retaliated against

PLAINTIFF BRANDON HANKS in order to punish him for coming forward with his complaints

and to dissuade anyone else in the SPD from whistleblowing and revealing DEFENDANTS’

illegal and racist custom, policy and conduct.

       128.    The thrust of DEFENDANTS’ scheme however was the fabrication and

misrepresentation of the fruits of their unlawful surveillance and ‘scorched earth’ investigation of

PLAINTIFF BRANDON HANKS’ social media accounts wherein, in a memorandum submitted

COMPLAINT FOR BRANDON HANKS                                                                      41
         Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 42 of 60




to DEFENDANTS’ CHIEF OF POLICE KENTON BUCKNER, DEPUTY CHIEF RICHARD

TRUDELL, as well as other SPD DEFENDANT personnel serving in supervisory roles,

deceitfully concluded that BRANDON HANKS was, along with other unfounded accusations,

affiliated with gangs, was himself a gang member and narcotics trafficker, as well as someone who

listened to “rap music.”

          129.   DEFENDANTS’ conduct violated 42 U.S.C. §1985 because DEFENDANTS acted

under the color of law in depriving PLAINTIFF BRANDON HANKS of his Fourth and Fourteenth

Amendment Rights.

          130.   DEFENDANTS, and each of them, in a joint enterprise, scheme and conspiracy,

intentionally violated PLAINTIFF BRANDON HANKS’ privacy, liberty and property rights by

consciously disregarding and expressing a deliberate indifference to said rights, including most

egregiously, their indifference to PLAINTIFF BRANDON HANKS’ health, safety and risk of

serious harm and conceivable death given his allegations against his colleagues in the SPD.

          131.   DEFENDANTS’ conduct was the direct and proximate cause of PLAINTIFF

BRANDON HANKS’ injuries, damages and harms including his economic and non-economic

damages. The individual DEFENDANTS herein acted with deliberate indifference, malice, fraud

and oppression in their total disregard of PLAINTIFF BRANDON HANKS’ constitutional rights,

health and safety. DEFENDANTS’ intentional conduct resulting in the deprivation of PLAINTIFF

BRANDON HANKS’ constitutional rights entitle him to punitive damages against each of the

individual DEFENDANTS.

          WHEREFORE, PLAINTIFF BRANDON HANKS prays for a judgment as hereinafter set

forth.




COMPLAINT FOR BRANDON HANKS                                                                   42
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 43 of 60




                               COUNT IX
                      42 U.S.C § 1986 VIOLATIONS
                        FAILURE TO PROTECT
   (AS TO DEFENDANTS CITY OF SYRACUSE AND CHIEF KENTON BUCKNER,
   DEPUTY CHIEF JOSEPH CECILE, DEPUTY CHIEF RICHARD TRUDELL AND
                       CAPTAIN TIMOTHY GAY)

       132.    PLAINTIFF BRANDON HANKS hereby incorporates the allegations contained

in the preceding paragraphs, as though fully set forth herein.

       133.    42 U.S.C. § 1986 provides in pertinent part: “Every person who, having knowledge

that any of the wrongs conspired to be done, and mentioned in section 1985 of this title, are about

to be committed, and having power to prevent or aid in preventing the commission of the same,

neglects or refuses so to do, if such wrongful act be committed, shall be liable to the party injured,

or his legal representatives, for all damages caused by such wrongful act, which such person by

reasonable diligence could have prevented;…”

       134.    DEFENDANTS, and all of them, participated in a conspiracy, as defined under 42

U.S.C. § 1985, with an intended aim of depriving PLAINTIFF BRANDON HANKS of his

promotion to the Gang Violence Taskforce as described herein.

       135.    At any point in DEFENDANTS’ conspiracy, each and every member, being

apprised of the intended result, was capable of ‘preventing or aid[ing] in the prevention’ of the

conspiracy but chose instead, to follow through with its intended result ensuring their liability

under Section 1986.

       136.    The actions of the DEFENDANTS, and each of them, was wanton, willful,

malicious, illegal, and meant to deprive PLAINTIFF BRANDON HANKS, a colleague and fellow

police officer, of his constitutional rights and rightfully deserved promotion predominantly and

reprehensibly on account of his race.




COMPLAINT FOR BRANDON HANKS                                                                        43
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 44 of 60




        137.   The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

         WHEREFORE, PLAINTIFF BRANDON HANKS prays for a judgment as hereinafter

set forth.

STATE CLAIMS

                                 COUNT X
          N.Y.S. EXC. LAW § 296 VIOLATIONS – DISCRIMINATION,
      HARASSMENT, RETALIATION AND HOSTILE WORK ENVIRONMENT
 (AS AGAINST CITY OF SYRACUSE, CHIEF KENTON BUCKNER, DEPUTY CHIEF
JOSEPH CECILE, DEPUTY CHIEF RICHARD TRUDELL AND CAPTAIN TIMOTHY
                                   GAY)

        138.   PLAINTIFF BRANDON HANKS realleges and incorporates by reference each of

the foregoing paragraphs above with the same force and effect as if fully set out in specific detail

hereinafter.

        139.   N.Y.S. Exc. Law § 296 (1)(h) states in part:

        1. It shall be an unlawful discriminatory practice:
        (h) For an employer, licensing agency, employment agency or labor organization
        to subject any individual to harassment because of an individual's age, race, creed,
        color, national origin, sexual orientation, gender identity or expression, military
        status, sex, disability, predisposing genetic characteristics, familial status, marital
        status, domestic violence victim status, or because the individual has opposed any
        practices forbidden under this article or because the individual has filed a
        complaint, testified or assisted in any proceeding under this article, regardless of
        whether such harassment would be considered severe or pervasive under precedent
        applied to harassment claims. Such harassment is an unlawful discriminatory
        practice when it subjects an individual to inferior terms, conditions or privileges of
        employment because of the individual's membership in one or more of these
        protected categories.

        140.   DEFENDANTS, and each of them, caused PLAINTIFF BRANDON HANKS to

suffer the indignities of blatant and extreme racism every day while employed by DEFENDANTS.

        141.   DEFENDANTS, and each of them, forced PLAINTIFF BRANDON HANKS to

endure stereotypical racially charged designations and associations, such as “gang affiliated,”
COMPLAINT FOR BRANDON HANKS                                                                       44
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 45 of 60




“gang member,” “narcotics trafficker,” and a person who listens to “rap music,” all of which were

racially and discriminatorily directed at African Americans.

        142.    The retaliation suffered by PLAINTIFF BRANDON HANKS includes, but is not

limited to refusal to promote, failure to train, isolation and ridicule by his SPD supervisors and

colleagues, extreme scrutiny and discipline intended to intimidate and harass. Further, in retaliation

for filing a Notice-of-Claim, DEFENDANTS took immediate disciplinary action against

PLAINTIFF BRANDON HANKS, despite already disciplining him for the same offenses. Such

disciplinary action was taken against PLAINTIFF BRANDON HANKS as a means of covering

up DEFENDANTS’ illegal and racist practices, as well as to punish him for voicing matters of

public concern as to SPD’s racist work environment.

        143.    DEFENDANTS, and each of them, engaged in conduct that was despicable,

malicious, fraudulent, oppressive, vile, and intentionally calculated to harm and injure PLAINTIFF

BRANDON HANKS by displaying a conscious disregard to his rights under state and Federal law,

as well as his personal health and safety.

        144.    DEFENDANTS illegal conduct entitles PLAINTIFF to punitive damages only

against the named individual defendants.

        145.    The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

                WHEREFORE, PLAINTIFF BRANDON HANKS prays for a judgment as

hereinafter set forth.
                                  COUNT XI
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                        (AS AGAINST ALL DEFENDANTS)




COMPLAINT FOR BRANDON HANKS                                                                        45
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 46 of 60




        146.    PLAINTIFF BRANDON HANKS realleges and incorporates by reference each of

the foregoing paragraphs above with the same force and effect as if fully set out in specific detail

hereinafter.

        147.    PLAINTIFF BRANDON HANKS asserts claims for Intentional Infliction of

Emotional Distress. "To maintain a claim of IIED under New York law, the PLAINTIFF must

establish '(1) extreme and outrageous conduct, (2) intent to cause severe emotional distress, (3) a

causal connection between the conduct and the injury, and (4) severe emotional distress.'" Sylvester

v. City of New York, (S.D.N.Y. 2005). DEFENDANTS' actions were sufficiently extreme and

outrageous to support PLAINTIFF’S IIED claim. To state an IIED claim, the conduct must be "so

outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency,

and to be regarded as atrocious, and utterly intolerable in a civilized community.'" Howell v. N.Y.

Post Co., (N.Y. 1993).

        148.    DEFENDANTS, and each of them, intentionally promoted, encouraged, endorsed

and ratified the hostile work environment, the malicious racial discrimination, and the retaliation

against PLAINTIFF BRANDON HANKS. DEFENDANTS, and all of them, intentionally failed

to remedy and chose instead to allow these illegal employment practices to continue unabated and

as such, refrained from implementing corrective and remedial actions to protect PLAINTIFF

BRANDON HANKS from discrimination and a hostile work environment. DEFENDANTS knew,

and were informed, that their inaction caused severe mental and severe emotional injuries and

severe mental and emotional distress inflicted by DEFENDANTS vile conduct that should not,

and is not, tolerated in our civilized society.

        149.    DEFENDANTS, and each of them, permitted, and failed to correct such racial

epithets and hostile conduct as outlined above.




COMPLAINT FOR BRANDON HANKS                                                                      46
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 47 of 60




       150.    DEFENDANTS’ actions were sufficiently extreme and indisputably so outrageous

in character, and so extreme in degree, as to go beyond all possible bounds of decency, and [is]

regarded as atrocious, and utterly intolerable in a civilized community.

       151.    By reason of DEFENDANTS’ discriminatory employment practices PLAINTIFF

BRANDON HANKS has experienced harm, including loss of compensation, back and front pay,

and other employment benefits, and continues to be injured, suffering distress, humiliation, loss of

prestige, mental anguish, emotional pain and suffering, and monetary and economic losses.

       152.    DEFENDANTS, and each of them, engaged in conduct that was despicable,

malicious, fraudulent, oppressive, vile, and intentionally calculated to harm and injure PLAINTIFF

BRANDON HANKS by displaying a conscious disregard to his rights under state and Federal law,

as well as his personal health and safety. DEFENDANTS illegal conduct entitles PLAINTIFF to

punitive damages against only the individual DEFENDANTS.

       WHEREFORE, PLAINTIFF prays for a judgment as hereinafter set forth.

                                  COUNT XII
                 NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                           (AS TO ALL DEFENDANTS)

       153.    PLAINTIFF BRANDON HANKS realleges and incorporates by reference each of

the foregoing paragraphs above with the same force and effect as if fully set out in specific detail

hereinafter.

       154.    PLAINTIFF BRANDON HANKS also asserts a claim for negligent infliction of

emotional distress (NIED) against DEFENDANTS, and each of them. Under New York State Law,

there are two (2) ways to state a claim for negligent infliction of emotional distress: first, by

alleging that the Defendant breached a duty owed to a plaintiff that "unreasonably endangered [his

or her] safety," and second, by alleging that defendant's negligence threatened the plaintiff with

physical harm, "and, as a result, [plaintiff] suffered emotional injury from witnessing the death or

COMPLAINT FOR BRANDON HANKS                                                                      47
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 48 of 60




serious bodily injury of an immediate family member." Hiralall v. Sentosacare, LLC, 2016 WL

1126530, 2016 U.S. Dist. LEXIS 35781, at *46 (S.D.N.Y. Mar. 18, 2016).

       155.    PLAINTIFF       BRANDON        HANKS       alleges   claims   for   NIED       against

DEFENDANTS, and each of them, under both theories of liability. The first type of liability,

known as the "direct duty" theory, requires a plaintiff to show that the defendants owed a duty that

was "specific to the plaintiff, and not some amorphous, free-floating duty to society."

       156.    DEFENDANTS, and each of them, owed PLAINTIFF BRANDON HANKS a duty

of care to be free from discrimination, harassment and hostile work environment. The evidence

adduced above, as well as the applicable law demonstrates that DEFENDANTS owed a duty

specifically to African-American employees, like PLAINTIFF BRANDON HANKS, as well as

other protected classifications.

       157.    DEFENDANTS’ inaction and failure to protect PLAINTIFF BRANDON HANKS

breached a duty owed to him that "unreasonably endangered his safety," as well as

DEFENDANTS’ negligence threatened him with physical harm. PLAINTIFF BRANDON

HANKS is fearful to report to work on account of his being labeled a “gang member,” “gang

affiliated,” and a “narcotics trafficker” whose accused of engaging in “criminal activity.”

       158.    By reason of DEFENDANTS’ discriminatory employment practices including,

wrongful denial of promotion, PLAINTIFF BRANDON HANKS has experienced harm, including

loss of compensation, back and front pay, and other employment benefits, and continues to be

injured, suffering distress, humiliation, loss of prestige, mental anguish, emotional pain and

suffering, and monetary and economic losses.

       159.    DEFENDANTS, and each of them, engaged in conduct that was despicable,

malicious, fraudulent, oppressive, vile, and intentionally calculated to harm and injure the

PLAINTIFF BRANDON HANKS by displaying a conscious disregard to his rights under state

COMPLAINT FOR BRANDON HANKS                                                                       48
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 49 of 60




and Federal law, as well as his personal health and safety. DEFENDANTS illegal conduct entitles

PLAINTIFF to punitive damages.

       160.    The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

       WHEREFORE, PLAINTIFF prays for a judgment as hereinafter set forth.

                              COUNT XIII
        NEGLIGENT HIRING, TRAINING, RETENTION, AND SUPERVISION
      (AS AGAINST DEFENDANTS CITY OF SYRACUSE AND CHIEF KENTON
                              BUCKNER)

       161.    PLAINTIFF BRANDON HANKS realleges and incorporates by reference each of

the foregoing paragraphs above with the same force and effect as if fully set out in specific detail

hereinafter.

       162.    PLAINTIFF BRANDON HANKS alleges claims for Negligent Hiring, Training,

Retention, and Supervision. To prevail in any such claims, a plaintiff must prove, in addition to

the elements of standard negligence, that “(1) the tort-feasor and the defendant were in an

employee-employer relationship, (2) the employer knew or should have known of the employee’s

propensity for the conduct which caused the injury prior to the injury’s occurrence, and (3) that

the tort was committed on the employer’s premises or with the employer’s chattels.” Ehrens v.

Lutheran Church, 385 F.3d 232, 235 (2d Cir. 2004).

       163.    DEFENDANTS, and each of them, owed PLAINTIFF BRANDON HANKS a duty

of care to be free from discrimination, harassment and hostile work environment.

       164.    DEFENDANTS owed a duty specifically to PLAINTIFF BRANDON HANKS, an

African American, as well as other employees that fall within protected classifications.




COMPLAINT FOR BRANDON HANKS                                                                      49
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 50 of 60




           165.   DEFENDANTS discriminated against PLAINTIFF BRANDON HANKS, an

African American, because of his race.

           166.   DEFENDANT OFFICERS, as well as ratification by DEFENDANTS’ CITY OF

SYRACUSE, CHIEF KENTON BUCKNER, DEPUTY CHIEF JOSEPH CECILE, DEPUTY

CHIEF RICHARD TRUDELL and CAPTAIN GAY, subjected PLAINTIFF BRANDON HANKS

to racist language on account that said European American employees felt comfortable and

unthreatened in their presumption that other European American employees and supervisors would

acquiesce, look aside and/or participate in perpetuating in the hostile work environment.

           167.   DEFENDANTS have consistently hired less qualified European Americans as

members of the Gang Violence Taskforce and have discriminated against other African

Americans, such as PLAINTIFF BRANDON HANKS, thereby violating Title VII and New York

State law prohibiting discrimination in the workplace based on protected classifications, inter alia,

as race.

           168.   DEFENDANTS breached the statutory duty imposed by Title VII and the anti-

discrimination laws of the State of New York by failing to protect PLAINTIFF BRANDON

HANKS from discrimination, harassment, hostile work environment and retaliation.

           169.   DEFENDANTS, and each of them, failed to hire employees who respected the laws

and Constitution of the United States, as well as the State of New York which expressly prohibits

racial discrimination and all forms of discrimination on the basis of protected classifications.

DEFENDANTS had actual and constructive knowledge of the discrimination occurring in its work

force. DEFENDANTS knew or should have known of their European American employees’

propensity for the racist conduct because such conduct was reported to DEFENDANT supervisors.

The illegal discrimination, hostile work environment, harassment and retaliation occurred on

DEFENDANTS’ premises.

COMPLAINT FOR BRANDON HANKS                                                                       50
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 51 of 60




       170.    DEFENDANTS, and each of them, engaged in conduct that was despicable,

malicious, fraudulent, oppressive, vile, and intentionally calculated to harm and injure by

displaying a conscious disregard to his rights under state and Federal law, as well as his personal

health and safety. DEFENDANTS illegal conduct entitles PLAINTIFF to punitive damages only

against individual defendants.

       171.    The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

       WHEREFORE, PLAINTIFF prays for a judgment as hereinafter set forth.

                                      COUNT XIV
                                       SLANDER
                             (AS AGAINST ALL DEFENDANTS)

“A good name is rather to be chosen than great riches,
 and loving favour rather than silver and gold.” Proverbs 22:1


       172.    PLAINTIFF BRANDON HANKS realleges and incorporates by reference each of

the foregoing paragraphs above with the same force and effect as if fully set out in specific detail

hereinafter.

       173.    DEFENDANTS have repeatedly and viciously slandered the name and reputation

of PLAINTIFF BRANDON HANKS. These statements have been intentionally meant to harm

him and his ability to partake in his chosen and cherished career as a police officer.

DEFENDANTS have repeatedly accused PLAINTIFF BRANDON HANKS of being “gang

affiliated,” a “gang member,” a “narcotics trafficker,” involved in “criminal activity,” and listening

to “rap music,” among others. Due to DEFENDANTS continual slander, PLAINTIFF BRANDON

HANKS has been deprived of the ability to advance in rank and attain supervisorial responsibilities

within the SPD.

COMPLAINT FOR BRANDON HANKS                                                                        51
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 52 of 60




        174.    By contacting PLAINTIFF BRANDON HANKS’ head basketball coach and

referring to him as “boy” and accusing him of playing the “race card,” DEFENDANT BRANDON

FOURGNIER harmed the reputation and career of BRANDON HANKS.

        175.    Similarly, by relying on her unique and confidential relationship with PLAINTIFF

BRANDON HANKS, DEFENDANT ANN CLARK expressly affirmed DEFENDANTS’

slanderous designations and accusations levied against BRANDON HANKS that were

disseminated on social media, further harming his reputation and career.

        176.    These statements and actions made by the DEFENDANTS are directly related to

injuries against PLAINTIFF BRANDON HANKS’ ability to perform his duties as a police officer

and a basketball coach.

        177.    As these statements made by the DEFENDANTS were repeated, they served to

continually damage PLAINTIFF BRANDON HANKS’ reputation beyond repair and resulted in a

drastic loss of his career.

        178.    DEFENDANTS have cause irreparable harm to PLAINTIFF BRANDON HANKS

with their libelous and slanderous accusations that Officer Brandon Hanks is associated with

criminal conduct such as, narcotics trafficking, gang affiliation and criminal activities, because

such slanderous injury to his reputation is spread and broadcast to the infinity of the world-wide

web by repetition of these false accusations.

        179.    The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

        WHEREFORE, PLAINTIFF prays for a judgment hereinafter as set forth herein.




COMPLAINT FOR BRANDON HANKS                                                                    52
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 53 of 60




                                      COUNT XV
                                        LIBEL
                             (AS AGAINST ALL DEFENDANTS)

        180.    PLAINTIFF BRANDON HANKS re-alleges and incorporates by reference each of

the foregoing paragraphs above with the same force and effect as if fully set out in specific detail

hereinafter.

        181.    DEFENDANTS have published a memorandum that viciously slandered the name

and reputation of PLAINTIFF BRANDON HANKS. These published statements have been

intentionally created to harm BRANDON HANKS and his ability to take part and enjoy his career

as a police officer. DEFENDANTS have repeatedly accused PLAINTIFF BRANDON HANKS of

being “gang affiliated,” a “gang member,” a “narcotics trafficker,” and partaking in “criminal

activity.” Due to DEFENDANTS publication and persistent slander, PLAINTIFF BRANDON

HANKS has been deprived of his ability to advance through the ranks of SPD.

        182.    By contacting PLAINTIFF BRANDON HANKS’ head basketball coach and

referring to him as “boy” and accusing him of playing the “race card,” DEFENDANT BRANDON

FOURGNIER harmed the reputation and career of BRANDON HANKS.

        183.    By relying on her unique and confidential relationship with PLAINTIFF

BRANDON HANKS, DEFENDANT ANN CLARK expressly and publicly affirmed the

slanderous designations and accusations levied against BRANDON HANKS as disseminated on

social media.

        184.    This publication made by the DEFENDANTS directly called into question

PLAINTIFF BRANDON HANKS’ ability to perform his duties as a police officer.

        185.    This publication made by DEFENDANTS has repeatedly damaged PLAINTIFF

BRANDON HANKS’ reputation that is beyond repair and has effectively resulted in the loss of

his career.

COMPLAINT FOR BRANDON HANKS                                                                      53
         Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 54 of 60




          186.   The actions and inactions of DEFENDANTS, and each of them, were the direct and

proximate cause of all of the economic and non-economic damages sustained by PLAINTIFF

BRANDON HANKS as alleged herein.

          WHEREFORE, PLAINTIFF BRANDON HANKS prays for a judgment as hereinafter set

forth.
                                      COUNT XVI
                                  DEFAMATION PER SE
                             (AS AGAINST ALL DEFENDANTS)

          187.   PLAINTIFF BRANDON HANKS re-alleges and incorporates by reference each of

the foregoing paragraphs above with the same force and effect as if fully set out in specific detail

hereinafter.

          188.   DEFENDANTS have repeatedly and viciously defamed the name and reputation of

PLAINTIFF BRANDON HANKS by publishing a memorandum accusing him of being “gang

affiliated,” a “gang member,” a “narcotics trafficker,” and partaking in “criminal activity.” All of

these published accusations were part of an intentional and ongoing campaign of defamation meant

to damage PLAINTIFF BRANDON HANKS’ reputation and cause harm to his ability to achieve

a promotion to the Gang Violence Taskforce, as well as overall to maintain his livelihood. By

accusing PLAINTIFF BRANDON HANKS of being affiliated with criminals and crimes of

narcotics trafficking and being affiliated with illegal gangs as defined in the NYS Penal Law,

DEFENDANTS have engaged in Defamation per se.

          189.   DEFENDANTS conduct was without any privilege, justification or any legitimate

business reason.

          190.   These statements have been intended to, and did, cause injury to PLAINTIFF

BRANDON HANKS’ career and to detrimentally harm his standing and reputation in the SPD.




COMPLAINT FOR BRANDON HANKS                                                                      54
      Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 55 of 60




These published statements have equally affected BRANDON HANKS’ ability to maintain

cooperative relationships with fellow officers and the public at large.

       WHEREFORE, PLAINTIFF prays for a judgment as hereinafter set forth.

                                          COUNT XVII
                                     RESPONDEAT SUPERIOR
                                 (AS AGAINST ALL DEFENDANTS)

       191.    PLAINTIFF BRANDON HANKS re-alleges and incorporates by reference each of

the foregoing paragraphs above with the same force and effect as if fully set out in specific detail

hereinafter.

       192.    PLAINTIFF BRANDON HANKS claims that the CITY OF SYRACUSE is liable

under the theory of respondeat superior for DEFENDANTS’ violations of PLAINTIFF

BRANDON HANKS’ rights under State and Federal law, as well as rights under the U.S.

Constitution where DEFENDANTS harms occurred while on duty, in and during the course and

scope of their duties and functions as SPD officers and supervisors, and while they were acting as

agents and employees of DEFNDANT CITY OF SYRACUSE. Cities may be held vicariously

liable for state law torts committed by police officers under a theory of respondeat superior. See

Williams v. Village of White Plains, 718 F. Supp. 2d 374, 381 (S.D.N.Y. 2010). Therefore, the

respondeat superior claim against the CITY OF SYRACUSE regarding Defendant Police Officers

is a valid claim, establishing liability against the CITY OF SYRACUSE.

       WHEREFORE, PLAINTIFF BRANDON HANKS’ prays that the Court will: Issue a

       judgment declaring that the SPD’s policy, practice and/or custom of engaging in illegal

       employment practices challenged herein is unconstitutional in that it violates the

       Fourteenth Amendment, Title VII, and the Constitution and laws of the State of New York,

       and that its implementation and sanctioning by DEFENDANTS’ CITY OF SYRACUSE,

       SPD, CHIEF KENTON BUCKNER DEPUTY CHIEF JOSEPH CECILE, DEPUTY


COMPLAINT FOR BRANDON HANKS                                                                      55
    Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 56 of 60




     CHIEF RICHARD TRUDELL and CAPTAIN TIMOTHY GAY is a direct and proximate

     result of the following policies, practices and/or customs of:

                        i. creation and maintenance of a discriminatory hostile work

                            environment;

                        ii. failing to adequately monitor the SPD and its officers and discipline

                            those SPD officers who violate the constitutional rights of their

                            fellow employees serving in the Department;

                       iii. encouraging, sanctioning, and failing to rectify the SPD’s

                            unconstitutional discriminatory employment policies, including

                            retaliation for whistleblowing, failure to promote, failure to hire

                            African-American police officers, failure to discipline Officers who

                            engage discriminatory and racist conduct, and failure to cease

                            disparate treatment of African-American employees;

        (b) Issue a judgment declaring that DEFENDANTS CITY OF SYRACUSE has

            violated both its 1980 Consent Decree with the United States Department of Justice

            and its own Executive Order, dated June 19, 2020 by taking affirmative steps to

            discriminate against African American SPD employees that, on account of the

            hostile work environment that ensues therein, results in a decrease of a racially

            diverse police department and a significantly low number of African American

            personnel in SPD supervisory positions, as well as proportionally represented in the

            Department’s coveted taskforces and other elite departments with SPD.


        (c) Issue an order for the following Injunctive relief




COMPLAINT FOR BRANDON HANKS                                                                   56
    Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 57 of 60




                    i. Enjoining the SPD from continuing its policy, practice, and/or

                         custom of discriminating against its African American personnel;

                    ii. Enjoining the SPD leadership and supervisory personnel from

                         continuing to refuse to train, reprimand and discipline its police

                         officers who engage in discriminatory, racist and retaliatory conduct

                         directed at SPD’s African American personnel;

                   iii. Requiring the CITY OF SYRACUSE, CHIEF KENTON

                         BUCKNER, DEPUTY CHIEF JOSEPH CECILE, DEPUTY

                         CHIEF RICHARD TRUDELL and CAPTAIN TIMOTHY GAY to

                         institute and implement improved policies and programs with

                         respect to training, discipline and promotion designed to eliminate

                         SPD’s policy, practice and/or custom of discriminatory and racist

                         conduct, as well as hostile work environment directed at SPD

                         employees of color;

                   iv.   Requiring the CITY OF SYRACUSE, CHIEF KENTON

                         BUCKNER, DEPUTY CHIEF JOSEPH CECILE, DEPUTY

                         CHIEF RICHARD TRUDELL and CAPTAIN TIMOTHY GAY to

                         deploy SPD officers with appropriate and adequate supervision to

                         ensure that SPD officers cease resorting to discriminatory and racist

                         conduct directed at African-American SPD staff;

                    v. Requiring the CITY OF SYRACUSE, CHIEF KENTON

                         BUCKNER, DEPUTY CHIEF JOSEPH CECILE, DEPUTY

                         CHIEF RICHARD TRUDELL and CAPTAIN TIMOTHY GAY to

                         institute and implement appropriate measures to ensure compliance

COMPLAINT FOR BRANDON HANKS                                                                57
    Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 58 of 60




                         with the directives in both the USDOJ’s Consent Decree of 1980 as

                         well as the City’s Executive Order, dated June 19, 2020.

                    vi. Requiring DEFENDANTS to initiate and implement programs that

                         provide (i) equal employment opportunities for African American

                         employees; (ii) remedy the effect of Defendant’s past and present

                         unlawful employment practices; and (iii) eliminate the continuing

                         effects of the discriminatory and retaliatory practices described

                         above;

                    vii. Requiring DEFENDANTS to initiate and implement systems of

                         assigning, training, transferring, compensating, and promoting

                         African American employees in a non-discriminatory manner;

                   viii. Establishing a task force on equality and fairness to determine the

                         effectiveness of the programs described in (vi) and (vii), above,

                         which would provide for (i) the monitoring, reporting, and retaining

                         of jurisdiction to ensure equal employment opportunity, (ii) the

                         assurance that injunctive relief is properly implemented, and (iii) a

                         quarterly report setting forth information relevant to the

                         determination of the effectiveness of the programs described in (vi)

                         and (vii), above;

        (d) Award PLAINTIFF BRANDON HANKS compensatory damages in the amount of

           33 million for full and compensation for the irreparable damage and injury to

           Officer Brandon Hanks’ reputation and career and self-image, plus compensation

           for pain, anxiety, inconvenience, mental distress, emotional distress, loss of




COMPLAINT FOR BRANDON HANKS                                                                58
     Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 59 of 60




             enjoyment of life, humiliation, spiritual injury, discomfort, misery and suffering,

             past and future;

          (e) Award PLAINTIFF BRANDON HANKS damages against all DEFENDANTS and

             the individual OFFICER DEFENDANTS, to the extent that their liability is based

             upon reprehensible actions and/or inaction undertaken in their individual capacities,

             in an amount which is fair, just and reasonably designed to punish and deter said

             reprehensible conduct in the amount to be determined at trial;

          (f) Award PLAINTIFF BRANDON HANKS reasonable attorneys’ fees pursuant to

             42 U.S.C. Sections §§1981, 1983, and 1988.

          (g) Award PLAINTIFF BRANDON HANKS costs of suit pursuant to 42 U.S.C. §§

             1920 and 1988;

          (h) Pre-judgment and Post-judgment interest; and

          (i) Award such other and further relief as this Court may deem appropriate and

             equitable, including injunctive and declaratory relief as may be required in the

             interests of justice.

                                                 RESPECTFULLY SUBMITTED,
Date: August 16, 2021                            RYDER LAW FIRM
                                                 By: /s/Jesse P. Ryder
                                                 Jesse P. Ryder, Esq.
                                                 Attorney for PLAINTIFF
                                                 RYDER LAW FIRM
                                                 6739 Myers Road East
                                                 Syracuse, NY 13057
                                                 Tel: (315) 382-3617
                                                 Fax: (315) 295-2502
                                                 ryderlawfirm@gmail.com


Dated: August 16, 2021
                                                 LAW OFFICES OF BONNER & BONNER
                                                 By: /s/Charles A. Bonner
                                                 Charles A. Bonner

COMPLAINT FOR BRANDON HANKS                                                                    59
     Case 5:21-cv-00921-GLS-ATB Document 1 Filed 08/16/21 Page 60 of 60




                                       California State Bar No.: 85413
                                       Attorney for PLAINTIFF
                                       (Pro Hac Vice Pending)
                                       LAW OFFICES OF BONNER & BONNER
                                       475 GATE FIVE RD, SUITE 211
                                       SAUSALITO, CA 94965
                                       TEL: (415) 331-3070
                                       FAX: (415) 331-2738
                                       charles@bonnerlaw.com

Dated: August 16, 2021                 LAW OFFICES OF BONNER & BONNER
                                       By: /s/A. Cabral Bonner
                                       A. Cabral Bonner
                                       California State Bar No.: 247528
                                       Attorney for PLAINTIFF
                                       (Pro Hac Vice Pending)
                                       LAW OFFICES OF BONNER & BONNER
                                       475 GATE FIVE RD, SUITE 211
                                       SAUSALITO, CA 94965
                                       TEL: (415) 331-3070
                                       FAX: (415) 331-2738




COMPLAINT FOR BRANDON HANKS                                               60
